PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $576.00 representing the balance due on a construction project at respondent’s Weston State Hospital. In its Answer, the respondent admits the validity of the claim and joins with the claimant in requesting that judgment be rendered on behalf of the claimant in the amount requested.
The Court therefore makes an award to the claimant in the amount of $576.00.
Award of $576.00.